Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-40 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4.	The closest prior art Cleveland, Christopher et al (U.S. PG PUB 2020/0111280) which discloses a system/method for ticketing at a gaming table.  However, Cleveland singularly or in combination fails to disclose the recited feature:
As per claims 1 and 12 “in association with an attempted purchase at a point-of-sale terminal of a retail system, determine, based on a balance of a gaming establishment account associated with a user and an amount of the attempted purchase, if a ticket voucher creation event occurs, and responsive to the ticket voucher creation event occurring, cause a ticket voucher to be created, and transfer an amount of funds 
As per claim 10 “following a creation of a ticket voucher associated with an amount of funds transferred from a gaming establishment account in association with a purchase at a point-of-sale terminal of a retail system, receive, via an input device, data associated with a redemption of the ticket voucher, and responsive to an authorization of the redemption of the ticket voucher, initiate a transfer of the amount of funds associated with the ticket voucher to an account associated with the retail system”.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PIERRE E ELISCA/Primary Examiner, Art Unit 3715